Case 8:20-cv-01181-FLA-DFM Document 19 Filed 04/01/21 Page 1 of 1 Page ID #:85




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



  CHRISTOPHER KEN IRELAND,                No. SA CV 20-01181-FLA (DFMx)

          Plaintiff,                      ORDER ACCEPTING REPORT
                                          AND RECOMMENDATION OF
             v.                           UNITED STATES MAGISTRATE
                                          JUDGE
  ORANGE COUNTY SHERIFF’S
  DEPARTMENT et al.,

          Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Judgment be entered dismissing
 the Complaint without leave to amend.



  Date: April 1, 2021                      _____________________________
                                           FERNANDO L. AENLLE-ROCHA
                                          United States District Judge
